Felton, Chief Judge.
Since it has been made to appear to this court that the judgment against the garnishee “Andover Garden Apartments,” which is sought to be set aside by the appellants in the present case, has been paid in full by funds deposited in court as a result of subsequent garnishment and judgment against a garnishee bank, which subsequent garnishment proceeding was based upon the judgment sought to be set aside, the appeal here from the overruling of the motion to set aside is moot.

Appeal dismissed.


Pannell and Quillian, JJ., concur.